IN THE SUPREME COURT OF IOWA
                                  No. 04–1705

                          Filed October 9, 2009


VALENTINO MAGHEE,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.



      Appeal from the Iowa District Court for Polk County, Artis Reis,

Judge.



      Inmate appeals district court’s dismissal of his postconviction-relief

action challenging the department of correction’s revocation of his work

release. REVERSED.



      Philip B. Mears of Mears Law Office, Iowa City, for appellant.



      Thomas J. Miller, Attorney General, and William A. Hill, Assistant

Attorney General, for appellee.
                                          2

TERNUS, Chief Justice.

       This appeal presents two issues: (1) may an inmate whose work

release has been revoked by the department of corrections challenge the

revocation in a postconviction-relief action, and (2) does the inmate’s

death during the pendency of the appeal abate the cause of action or

render the appeal moot. The district court dismissed the postconviction-

relief action filed by the appellant, Valentino Maghee, ruling he should

have challenged the department’s revocation of his work release by a

petition for judicial review filed under Iowa Code chapter 17A (2003).

Maghee appealed, but died prior to the filing of briefs. The State filed a

motion to dismiss the appeal on the basis the case abated upon Maghee’s

death. This court ordered the motion submitted with the appeal.

       Upon our review of the arguments of Maghee and the State, we

determine Iowa’s survival statutes, Iowa Code sections 611.20 and

625A.17 (2005), 1 prevent abatement of Maghee’s cause of action and this

appeal.   On the other hand, Maghee’s death renders his appeal moot.

Nonetheless, we conclude the issue raised in this appeal should be

addressed under the public–interest exception to the mootness doctrine,

and therefore, we deny the State’s motion to dismiss.
       In considering the proper vehicle for Maghee’s challenge to the

revocation of his work release, we hold Maghee properly chose a

postconviction-relief action to contest the revocation, and therefore, the

district court erred in dismissing his petition.             Notwithstanding our

decision that the district court should not have dismissed Maghee’s

petition on this ground, we do not remand this case.               The underlying

        1Two different Codes control aspects of this case.     Maghee’s discipline was
imposed in 2003, and therefore, the 2003 Iowa Code governs his rights with respect to
review of that decision. Maghee died in 2006. Consequently, the 2005 Iowa Code will
control our determination of the impact his death had on this lawsuit and his claims.
                                    3

issue––the propriety of the department’s revocation of Maghee’s work

release––is moot, and no exception to the mootness doctrine applies so

as to justify additional proceedings in the district court. Therefore, we

reverse the judgment of the district court, but we do not remand the

case.

        I. Background Facts and Proceedings.

        At the time of the events giving rise to this case, Maghee was

serving a prison sentence with the department of corrections. After being

assigned to a facility in Marshalltown on work release, Maghee violated

several rules governing his release. As a consequence, his work release

was revoked, and he was transferred back to prison. Maghee filed an

application for postconviction relief, challenging his transfer on several

grounds.    See Iowa Code § 822.2(5) (2003) (now codified at Iowa Code

§ 822.2(1)(e) (2009)) (providing person convicted of or sentenced for a

public offense may commence a proceeding to obtain relief for certain

specified claims, including a claim the person is “unlawfully held in

custody or other restraint”). The district court dismissed his application

on the State’s motion, ruling Maghee should have contested the

revocation of his work release under Iowa’s Administrative Procedure Act,

Iowa Code chapter 17A (2003), rather than in a postconviction-relief

action.

        Maghee appealed the dismissal of his lawsuit.         During the

pendency of his appeal, Maghee died. The State filed a motion to dismiss

the appeal, claiming the action had abated due to Maghee’s death. This

court ordered the State’s motion submitted with the appeal and

requested that the parties brief two additional issues:      (1) whether

abatement was required, and (2) whether it would be appropriate to
                                             4

apply the public-interest exception to the mootness doctrine. We turn

now to these issues.

       II. State’s Motion to Dismiss.

       At common law causes of action ex delicto, or sounding in tort, for

injuries to the person abated or were extinguished upon the death of the

plaintiff or defendant. 2 See Shafer v. Grimes, 23 Iowa 550, 553 (1867)

(referring to the “doctrine of the common law and the distinction between

injuries merely personal (which die with the person) and those which

affect the estate or property rights, and therefore survive to and against

the executor”); 1 Am. Jur. 2d Abatement, Survival, & Revival § 51, at 137

(2005) (“At common law survivable actions are those in which the wrong

complained of affects primarily property and property rights, and in

which any injury to the person is incidental . . . .”). In addition, suits

abated at common law upon “the death of a natural party before trial or

verdict.” Shafer, 23 Iowa at 554.

       If the cause of action was one that did not survive, death put
       a final end to the suit. If the cause was one that survived or
       could survive, the plaintiff or his executor was obliged to
       bring a new action against the defendant or his executor.

Id. Early in Iowa’s existence as a state, the legislature enacted survival

statutes to ameliorate the harshness of these common-law rules. See,



        2It is well established that criminal prosecutions, including any pending

appellate proceedings, abate upon the death of the defendant. See, e.g., State v.
Holbrook, 261 N.W.2d 480, 481 (Iowa 1978) (holding that “action is abated ab initio” as
to defendant who died during pendency of appeal); State v. Rutledge, 243 Iowa 201,
203, 50 N.W.2d 801, 802 (1952) (“Where a defendant in a criminal case dies while an
appeal from his conviction is pending in this court, the proceedings abate, ab initio, by
reason of such death.”); State v. Kriechbaum, 219 Iowa 457, 458, 258 N.W. 110, 110
(1934) (“It is almost the universal holding of the courts, federal and state, that the death
of a defendant in a criminal prosecution abates the action.”). A postconviction-relief
action is civil in nature, Goodrich v. State, 608 N.W.2d 774, 776 (Iowa 2000), so the rule
abating criminal prosecutions upon the defendant’s death does not apply to the present
proceeding.
                                     5

e.g., Iowa Code §§ 1698, 2502 (1851). See generally Fabricius v. Horgen,

257 Iowa 268, 272, 132 N.W.2d 410, 412 (1965) (“To the extent that [the

survival statute] saves an action from abatement it is in derogation of the

common law.”).

      The 1851 Code provided for the survival of causes of action

ex delicto:   “Unless from the necessity of the case, no cause of action

ex delicto dies with either or both the parties, but the prosecution thereof

may be commenced or continued by or against their respective

representatives.” Iowa Code § 2502 (1851). By 1873, this statute had

been expanded to apply to all causes of action without limitation: “All

causes of action shall survive, and may be brought, notwithstanding the

death of the person entitled or liable to same.” Iowa Code § 2525 (1873).

This statute is currently codified in nearly identical form in chapter 611

of subtitle 3 of Title XV, which deals with civil procedure: “All causes of

action shall survive and may be brought notwithstanding the death of

the person entitled or liable to the same.” Iowa Code § 611.20 (2005).

      The 1851 Code also addressed the abatement of suits already filed:

“Actions do not abate by the death, marriage, or other disability of either

party . . . if from the nature of the case the cause of action can survive or

continue.” Iowa Code § 1698 (1851). The contemporary counterpart of

this statute is also found in chapter 611 and states in relevant part:

“Any action contemplated in sections 611.20 and 611.21 may be

brought, or the court, on motion, may allow the action to be continued,

by or against the legal representatives or successors in interest of the

deceased.” Iowa Code § 611.22 (2005). Importantly, the limiting phrase,

“if from the nature of the case the cause of action can survive or

continue,” is no longer part of the statute.
                                     6

        It appears that, beginning with the 1873 Code, a special survival

statute governed appellate cases.     See Iowa Code § 3211 (1873).      The

original language of section 3211 has been carried forward to the current

survival statute governing appellate court procedure, which provides:

“The death of one or all of the parties shall not cause the proceedings to

abate, but the names of the proper persons shall be substituted . . . and

the case may proceed.” Iowa Code § 625A.17 (2005). It is this statute

upon which the appellant relies to resist the State’s motion to dismiss

this appeal.

        A reading of the straightforward language of the current statutes

would lead one to conclude that no civil claim or action abates upon the

death of a party. Nonetheless, this court has long held that civil claims

or actions personal to the decedent are extinguished by the decedent’s

death. See Jahnke v. Jahnke, 526 N.W.2d 159, 162 (Iowa 1994) (holding

death     of   adoptive   parent   abated   action   to   vacate   adoption

notwithstanding section 611.20); AFSCME/Iowa Council 61 v. Iowa Dep’t

of Pub. Safety, 434 N.W.2d 401, 405 (Iowa 1988) (noting rule that cause

of action “personal to the decedent” does not survive, but holding rule

did not apply under circumstances of that case); State ex rel. Turner v.

Buechele, 236 N.W.2d 322, 324 (Iowa 1975) (holding survival statute did

not prevent abatement of civil action “where the subject matter of the

controversy [was] personal to the decedent”); Babbitt v. Corrigan, 157
Iowa 382, 383, 138 N.W. 466, 467 (1912) (acknowledging the predecessor

statute to section 625A.17, yet dismissing appeal of suit seeking only

“injunctional and penal” relief, noting death had enjoined the defendant).

While the basis for this court-made exception is not entirely clear, it

appears to have been carried over from Iowa’s original survival statutes

that provided for survival only “if from the nature of the case the cause of
                                      7

action can survive or continue,” Iowa Code § 1698 (1851), or “[u]nless

from the necessity of the case,” the cause of action must die with a party,

Iowa Code § 2502 (1851).

       In Barney v. Barney, 14 Iowa 189 (1862), this court considered the

1851 statute that saved claims from abatement “if from the nature of the

case the cause of action can survive or continue.” Barney, 14 Iowa at

192.    In that case, a wife obtained a divorce decree dissolving her

marriage. Id. at 191. The wife died shortly after entry of the decree, and

the husband thereafter appealed. Id. We concluded that with respect to

the dissolution of the marital relation the appeal could not proceed:

       The marital relation is personal in its character, and a
       proceeding to dissolve this relation is personal. . . . From the
       nature of the case, in so far as this proceeding related to the
       divorce, the cause was ended by the death of the
       complainant. It could not be revived, because there was
       nothing to survive, death itself having settled the question of
       separation beyond all controversy.

Id. at 193.

       Notwithstanding the absence of qualifying language in later

versions of the 1851 statutes, this court continued to apply this

commonsense exception to survival––that when the death of a party
makes any relief ineffectual, survival statutes do not save the proceeding.

See Jahnke, 526 N.W.2d at 162; Buechele, 236 N.W.2d at 324; Babbitt,
157 Iowa at 383, 138 N.W. at 467.          At first blush, it is difficult to

reconcile the holding of these cases––that actions personal to the

decedent abate––with the all-encompassing, unqualified language of the

survival statutes—that “[a]ll causes of action survive” and “[t]he death of

one or all of the parties shall not cause the proceedings to abate.” Iowa

Code §§ 611.20, 625A.17 (2005); see also Wendelin v. Russell, 259 Iowa
1152, 1156, 147 N.W.2d 188, 191 (1966) (stating survival statutes are to
                                    8

be liberally construed), overruled on other grounds by Lewis v. State, 256
N.W.2d 181, 189, 192 (Iowa 1977).       We conclude, however, that our

cases are not inconsistent with the survival statutes when these cases

are viewed as applications of the mootness doctrine.

      A case is moot when the contested issue has become academic or

nonexistent and the court’s opinion would be of no force or effect in the

underlying controversy. In re M.T., 625 N.W.2d 702, 704 (Iowa 2001).

Our cases abating actions personal to the decedent meet this test. For

example, in Buechele, the relief sought––removal of the defendant

supervisor from office––was impossible as the defendant’s death

effectively removed him from office. 236 N.W.2d at 324. Similarly, in

Babbitt, the relief sought––an injunction prohibiting the defendant from

selling intoxicating liquors—became unnecessary when the defendant’s

death terminated his ability to make the offensive sales. 157 Iowa at

384, 138 N.W. at 467.

      Courts in other states have observed that survival statutes

providing that causes of action or suits do not abate upon the death of a

party do not dispense “with the requirement that there be an actual

existing controversy between the litigants.” Olson v. Comm’n for Lawyer

Discipline, 901 S.W.2d 520, 523 (Tex. App. 1995); accord In re L.W., 861
N.E.2d 546, 551 (Ohio Ct. App. 2006) (holding survival statute did not

operate to except suits from the mootness doctrine). As one court has

observed, “The real point is not abatement of the appeal but whether the

question has become moot . . . .” Mason v. Commonwealth, 283 S.W.2d
845, 846 (Ky. Ct. App. 1955); accord In re Storar, 420 N.E.2d 64, 66–67

n.1 (N.Y. 1981) (noting existence of survival statutes, yet holding issue

posed by death of the ward was “properly resolved by consideration of the

principles applicable to moot controversies”), superseded by statute on
                                     9

other grounds as noted in In re M.B., 846 N.E.2d 794, 796 (N.Y. 2006).

We agree with the Kentucky court’s observation and confirm what has

been implicit in our cases––that although an action does not abate upon

the death of a party, as provided by our survival statutes, the case must

still present a justiciable controversy in order to proceed.             See

AFSCME/Iowa Council 61, 434 N.W.2d at 405 (holding death of plaintiff

did not abate action to obtain plaintiff’s blood test results in part because

the issues giving rise to the request for the results “were not mooted by

[the plaintiff’s] death”).

       Turning to the present case, we conclude Maghee’s cause of action

survived his death pursuant to section 611.20. See Iowa Code § 611.20

(2005) (“All causes of action shall survive and may be brought

notwithstanding the death of the person entitled or liable to the same.”).

In addition, his appeal survives. See id. § 625A.17 (“The death of one or

all of the parties shall not cause the proceedings to abate . . . .”).

Therefore, we reject the State’s contention that Maghee’s death abates

this proceeding.

       This conclusion does not, however, end our inquiry. We must still

consider whether this appeal is academic and whether our decision will

have any effect on the underlying controversy.       The mootness of this

controversy is clearly demonstrated when one focuses on the relief

ultimately sought by Maghee––immediate release on parole. Any decision

we make has been rendered ineffectual by his death.         Maghee’s death

has already ended his imprisonment and rendered release impossible.

Therefore, this case is moot. See In re Sodersten, 53 Cal. Rptr. 3d 572,

609 (Cal. Ct. App. 2007) (holding issues raised in petition for writ of

habeas corpus became moot upon death of habeas petitioner).
                                    10

      Maghee’s attorney urges us to apply the public-interest exception

that permits the court to address moot controversies: “When the issue

presented is of substantial public interest there exists a permissible

exception to the general rule that a case which has become moot or

presents only an academic question will be dismissed on appeal.” Bd. of

Dirs. v. Green, 259 Iowa 1260, 1264, 147 N.W.2d 854, 856 (1967); see

also Sodersten, 53 Cal. Rptr. 3d at 610 (holding court has discretion to

apply exception to mootness rule when habeas petitioner dies during

pendency of proceeding). In determining whether we should exercise our

discretion to review a moot action, we consider the following factors:

      (1) the private or public nature of the issue; (2) the
      desirability of an authoritative adjudication to guide public
      officials in their future conduct; (3) the likelihood of the
      recurrence of the issue; and (4) the likelihood the issue will
      recur yet evade appellate review.

State v. Hernandez-Lopez, 639 N.W.2d 226, 234 (Iowa 2002); accord

Dittmer v. Baker, 280 N.W.2d 398, 399 (Iowa 1979).

      We have applied this test in cases similar to the one before us

here. See Rhiner v. State, 703 N.W.2d 174, 177 (Iowa 2005); In re M.T.,
625 N.W.2d at 704–05; Roth v. Reagen, 422 N.W.2d 464, 466 (Iowa

1988); Wilson v. Farrier, 372 N.W.2d 499, 501 (Iowa 1985). In Wilson, an

inmate challenged his prison discipline, but was paroled by the time the

case reached our court. 372 N.W.2d at 500–01.       We concluded the

question of “the appropriate standard of judicial review in appeals from

prison disciplinary committees” was “one of public importance” that

warranted our consideration notwithstanding the mootness of the case.

Id. at 500, 501.      In Rhiner, an inmate filed an application for

postconviction relief from revocation of his parole. 703 N.W.2d at 175–

76. The inmate was again paroled by the time his case was heard in the
                                    11

district court, so the district court not only denied his application on its

merits, but alternatively dismissed it as moot. Id. at 176. In choosing to

address the appeal on its merits, this court noted it had not previously

considered the operation of the statute governing revocation of probation

and parole and review may be elusive because inmates would often be

released from imprisonment by the time the case reached the appellate

courts. Id. at 177. Therefore, we concluded, the case fell squarely within

the exception to the mootness doctrine. Id.

      Like these cases, the present appeal presents an issue of general

applicability that is likely to reoccur. Prisoners are transferred in and

out of work release every day, and challenges to such transfers inevitably

arise. Certainly, it is desirable to have an authoritative adjudication as

to whether such challenges should be pursued as judicial review of

agency action under chapter 17A or by filing a postconviction-relief

action under chapter 822.     Public officials as well as prisoners would

benefit from such guidance. In addition, due to the effect of earned-time

credits, work release, and parole, it is likely many actions similar to the

one brought by Maghee could be rendered moot by the inmate’s release

prior to the resolution of an appeal, as occurred in Wilson and Rhiner.

For these reasons, we conclude we should address the issue presented

by this appeal under the public-interest exception to the mootness

doctrine. Accordingly, we deny the State’s motion to dismiss.

      III. Method of Challenge to Revocation of Work Release.

      Maghee challenged the revocation of his work release by filing this

postconviction-relief action. The district court dismissed his action on

the State’s motion, ruling the revocation should have been contested in

an administrative appeal to the Iowa parole board.        Based upon our

review of prior case law and the current statutory scheme, we conclude a
                                     12

postconviction-relief action is the proper vehicle to challenge the

revocation of work release and resulting transfer to a secure facility.

      We begin our discussion by recognizing the district court’s ruling

was entirely consistent with this court’s decision in Dougherty v. State,

323 N.W.2d 249 (Iowa 1982).       In that case, we considered “whether a

revocation of . . . work release can be challenged by a postconviction

action” and concluded the Iowa Administrative Procedure Act, chapter

17A, “provides the exclusive method for attacking the revocation.”

Dougherty, 323 N.W.2d at 249.       Maghee claims this case is no longer

good law because the statutory mechanism governing work release and

its revocation has changed considerably.

      We question whether Dougherty was correct when decided, but in

any event we are confident it is no longer good law. To understand why

Dougherty must be overruled, it is necessary to review our cases

addressing the scope and interplay of Iowa’s Administrative Procedure

Act and other methods of obtaining relief from unlawful government

action.

      A. Prior Case Law. We start with Allen v. State, a case predating

Iowa’s adoption of the Administrative Procedure Act. Allen v. State, 217
N.W.2d 528 (Iowa 1974), departed from as stated in Davis v. State, 345
N.W.2d 97, 99 (Iowa 1984).           In that case, an inmate filed a

postconviction-relief   action,    asserting    institutional     disciplinary

procedures violated his due process rights.       Id. at 531.     This court

affirmed the district court’s decision dismissing the prisoner’s claim on

the basis it was not properly raised in a postconviction action. Id. We

noted the postconviction-relief statute was intended to provide a vehicle

to challenge the validity of a “ ‘conviction or sentence.’ ”    Id. (emphasis

added) (quoting Iowa Code § 663A.2 (1973) (now codified at Iowa Code
                                    13

§ 822.2 (2009))). In contrast, prison discipline should be challenged by

way of a habeas corpus action, we advised. Id.

      Several years later, after enactment of chapter 17A, this court was

asked to decide whether the contested case procedures outlined in that

chapter applied to prison disciplinary proceedings. See Langley v. Scurr,

305 N.W.2d 418, 419 (Iowa 1981). In Langley, an inmate claimed prison

officials failed to comply with the notice and hearing requirements of

chapter 17A when they disciplined him for participating in a fracas at the

prison hospital.   Id.   We held chapter 17A did not apply to prison

disciplinary proceedings because contested cases included only those

proceedings required by statute or the constitution “ ‘to be determined by

an agency after an opportunity for an evidentiary hearing.’ ” Id. (quoting

Iowa Code § 17A.2(2) (1981)).      In rejecting the inmate’s claim that

chapter 17A required an evidentiary hearing, we summarily concluded:

“We think the legislature did not include prison disciplinary committees

within the definition of agencies under section 17A.2(1).” Id.

      Shortly after our Langley decision, we decided Dougherty, a

postconviction-relief action in which an inmate challenged the revocation

of his work release. Dougherty, 323 N.W.2d at 249. At the time of the

events giving rise to the action in Dougherty, a work release committee

had the authority to revoke an inmate’s work release. Id. at 250 (citing

Iowa Code §§ 247A.3, .4 (1981)).     With no analysis, we concluded the

committee’s revocation decision was “agency action” within the meaning

of the Administrative Procedure Act.     Id. (citing Iowa Code § 17A.2(1)

(1981)).   We distinguished Langley, in which we had held a prison

disciplinary committee was not an agency under section 17A.2(1), on the

basis that the work release committee was created by statute.          Id.

(“Because the work release committee is established by statute, it differs
                                            14

from the prison disciplinary committee involved in Langley . . . .”).

Having concluded that chapter 17A applied to the work release

committee, we then considered whether the judicial review provisions of

chapter 17A provided the exclusive means to challenge revocation of

work release.       Id.    We pointed out that, by the terms of the act, its

judicial review provisions were

       “the exclusive means by which a person or party who is
       aggrieved or adversely affected by agency action may seek
       judicial review of [such] agency action” except as expressly
       provided otherwise by another statute referring to chapter
       17A by name.

Id. (quoting Iowa Code § 17A.19 (1981)).                 We held that, because the

postconviction statute did not expressly negate the applicability of

chapter 17A, chapter 17A provided “the exclusive means for challenging

a chapter 247A work release revocation.” Id.

       Two years later, this court again addressed the availability of the

postconviction-relief statute as a means of challenging prison discipline.

See Davis, 345 N.W.2d at 98.                    In Davis, an inmate contested a

disciplinary sanction of thirty-six months in administrative segregation

and    the   loss     of    other      privileges   in    a     postconviction   action

notwithstanding the Allen decision holding that prisoners could not use

postconviction-relief actions to challenge prison discipline. Id. Although

the postconviction-relief statute had been amended after Allen to

encompass a prisoner’s claim that the department had “unlawfully

forfeited” the inmate’s good-time credits, the State argued disciplinary

proceedings that did not involve the forfeiture of credits, such as the one

at issue in Davis, could not be challenged in a postconviction-relief

action. Id. (quoting Iowa Code § 663A.2(6) (1983) (now codified at Iowa

Code   § 822.2(1)(f)       (2009))).      The    inmate       argued   his   claim   was
                                        15

encompassed in subsection (5) of section 663A.2, which allows

“postconviction review if the convicted person ‘is otherwise unlawfully

held in custody or other restraint.’ ”       Id. at 99 (quoting Iowa Code

§ 663A.2(5) (1983) (now codified at Iowa Code § 822.2(1)(e) (2009))).

Acknowledging that subsection (5) existed at the time of this court’s

decision in Allen, we concluded nonetheless

      that substantial reasons exist for departing from the position
      taken in Allen with respect to postconviction review of the
      actions of prison officials which involve a substantial
      deprivation of liberty or property rights.

Id. The primary reason for our decision to overrule Allen was this court’s

belief that “[i]t would be unwieldly [sic] to require separate actions and

different procedures to review prison disciplinary proceedings depending

on the type of punishment imposed.”          Id.     We held, therefore, that

disciplinary challenges “involving substantial deprivation of liberty or

property interests” should be litigated in postconviction-relief actions. Id.

      The final decision of relevance here is Drennan v. Ault, 567 N.W.2d
411 (Iowa 1997). In Drennan, an inmate serving time for operating while

intoxicated (OWI) was placed in a community-based corrections program.
567 N.W.2d at 412. After the inmate violated a number of institutional
rules, he was transferred to a secure facility. Id. The inmate brought a

postconviction-relief action challenging the procedures employed by the

department of corrections. Id. Citing our Davis decision, we observed:

“Both parties agree Drennan’s appeal is properly reviewable as a

postconviction action.” Id. at 413 (citing Davis, 345 N.W.2d at 99). Our

citation to Davis implies that we considered the disciplinary proceeding

in Davis, in which the inmate’s violation of an institutional rule resulted

in the inmate’s administrative segregation, the same as, or analogous to,

the   proceeding   in   Drennan,   in    which     the   inmate’s   violation   of
                                   16

institutional rules resulted in the inmate’s transfer to a more secure

setting.

       With these cases in mind, we now consider whether Maghee’s

challenge to his transfer is properly reviewed in a postconviction action

under chapter 822.

       B. Applicability of Postconviction-Relief Provisions of Chapter

822.       Maghee argues that, since our decision in Dougherty, the

mechanism for revocation of work release has changed, undermining the

basis for our decision in that case. Now, the department of corrections is

responsible for termination of work release “in accordance with rules of

the department.” Iowa Code § 904.903 (2003). Under the department’s

rules, such transfer decisions are made using the same procedure as

that for transfer of OWI offenders in community-based programs. See

DOC Policy WR/OWI–42 (2006) (providing for “structured classification

process to remove/transfer offenders from Work Release, OWI and Pre-

Placement programs to an institution setting”).        As illustrated by

Drennan and this case, transfer decisions for prisoners in work release or

community-based correctional programs are often triggered by rule

violations.   See also Iowa Code § 904.513(1)(b)(4) (2003) (stating that

assignment of OWI violators may be made “as a disciplinary measure”).

In this respect, there is little to distinguish the nature of a proceeding

resulting in transfer under DOC Policy WR/OWI–42 and a disciplinary

proceeding resulting in administrative segregation, as occurred in Davis.

       We think the following observation in Davis is now equally

applicable to proceedings resulting in the transfer of an inmate from

work release to a secure institution: “It would be [unwieldy] to require

separate actions and different procedures to review prison disciplinary

proceedings depending on the type of punishment imposed.” Davis, 345
17
N.W.2d at 99.       There is simply no principled reason to distinguish a

transfer from work release to a secure institution from a transfer from

the general prison population to segregation when both are based on rule

violations.    Surely if the latter transfer decision falls within section

822.2(5) (2003), providing for postconviction review if the convicted

person “is otherwise unlawfully held in custody or other restraint,” as we

held in Davis, then the transfer decision at issue in this proceeding does

as well.     While it is true transfers from work release and community-

based correctional programs can occur for reasons other than a

disciplinary one, see DOC Policy WR/OWI–42 (listing reasons for

transfer, including a mental condition that cannot be managed in work

or community release), we think a more manageable and consistent

review process results when all transfer decisions are subject to the same

postconviction-relief method of review.            Cf. Davis, 345 N.W.2d at 99

(noting desirability of using same review procedure for all disciplinary

proceedings).

      The State argues that Davis cannot be applied here because “work

release decisions do not implicate a substantial liberty or property

interest.”     See id. at 99 (holding disciplinary challenges “involving

substantial deprivation of liberty or property interests” may be litigated

in postconviction-relief actions). The State points out that this court has

held a prisoner transferred from a community-based correctional

program to prison has “no due process liberty interest.” Drennan, 567
N.W.2d at 414.       The State’s argument confuses the ultimate merits of

Maghee’s claim with his right to present his claim. In this appeal, we

address      only   the   proper   vehicle   for   Maghee’s   challenge   to   the

department’s decision to transfer him from work release to secure

confinement.        Whether his challenge has any merit is a different
                                            18

question. Cf. Lewis Cent. Educ. Ass’n v. Iowa Bd. of Educ. Exam’rs, 625
N.W.2d 687, 692 (Iowa 2001) (noting chapter 17A subjects nearly all

agency action to judicial review, but “ ‘[s]uccess on the merits in such

cases . . . is another thing’ ” (emphasis omitted) (quoting Model State

Admin. Procedure Act § 1–102(2) cmt. (1981))).

       C. Exclusivity of Chapter 17A.                 We now address the State’s

argument that, even if a work-release transfer decision falls within the

scope of chapter 822, inmates subject to such decisions must follow the

judicial review procedure of chapter 17A.                   The State cites to our

discussion in Dougherty that chapter 17A is the exclusive vehicle for

review of agency action “except as expressly provided otherwise by

another statute referring to chapter 17A by name,” and our conclusion

that the postconviction statute does not contain an express reference to

chapter 17A. 323 N.W.2d at 250 (citing Iowa Code § 17A.19 (1981)).

       Maghee responds that the internal committee responsible for

transfer decisions is outside the scope of chapter 17A, just like the

disciplinary committee in Langley. In Langley, we summarily concluded

chapter 17A did not apply to disciplinary proceedings because prison

disciplinary committees were not agencies as defined in chapter 17A.
305 N.W.2d at 419.             We choose not to rely on Langley and its

unsupported conclusion. 3           Instead, we are convinced the exclusivity

       3Chapter   17A defines an “agency” to include a “unit of the state.” Iowa Code
§ 17A.2(1) (2003); see also id. § 904.102 (establishing the department of corrections).
“Agency action” includes any agency decision, proceeding, investigation, or sanction.
Id. § 17A.2(2); see also id. §§ 904.108(1)(k) (placing duty on director of department to
adopt rules for the internal management of institutions), .505 (providing guidelines for
discipline of inmates for violation of rules of institution). Finally, section 17A.23 states
that “[t]his chapter shall also be construed to apply to all agencies not expressly
exempted by this chapter.” Given these provisions, it is difficult to understand the
basis for holding that a disciplinary decision made by a committee of the department of
corrections is not agency action falling within chapter 17A. The fact that disciplinary
proceedings are not “contested cases,” see Langley, 305 N.W.2d at 419, does not
preclude their review under chapter 17A.19 as “other agency action.” See Jew v. Univ.
                                         19

provisions of chapter 17A do not prevent an inmate from challenging the

department’s transfer decision in a postconviction-relief action.

       Since our Dougherty decision, we have taken a less rigid view of the

exclusivity provisions of chapter 17A.           There are three references in

chapter 17A to exclusivity, and we address each separately.

       1. Section 17A.1(2).       Section 17A.1(2) contains a statement of

purpose that provides in relevant part:

       This chapter is meant to apply to all rulemaking and
       contested case proceedings and all suits for the judicial
       review of agency action that are not specifically excluded
       from this chapter or some portion thereof by its express
       terms or by the express terms of another chapter.

Iowa Code § 17A.1(2) (2003). In Jew v. University of Iowa, 398 N.W.2d
861 (Iowa 1987), we held:

             Section 17A.1(2) is susceptible of an interpretation
       that, where actions for judicial review of agency action are in
       fact brought, they shall be maintained in accordance with
       the provisions of section 17A.19. It does not speak to the
       issue of exclusivity.
398 N.W.2d at 865.           Therefore, section 17A.1(2) does not prevent

Maghee’s pursuit of a postconviction-relief action.

       2. Section 17A.19.        This section outlines the judicial review
process and contains the following statement:

               Except as expressly provided otherwise by another
       statute referring to this chapter by name, the judicial review
       provisions of this chapter shall be the exclusive means by
       which a person or party who is aggrieved or adversely
       affected by agency action may seek judicial review of such
       agency action.     However, nothing in this chapter shall
       abridge or deny to any person or party who is aggrieved or
       adversely affected by any agency action the right to seek
       relief from such action in the courts.



of Iowa, 398 N.W.2d 861, 864 (Iowa 1987) (noting judicial review provisions of section
17A.19 apply to contested case hearings, rule making and other agency action).
                                       20

Iowa Code § 17A.19 para. 1 (2003).           We considered the effect of this

provision in City of Des Moines v. City Development Board, 633 N.W.2d
305 (Iowa 2001).

      In that case, the City of Des Moines had sought judicial review of a

decision of the City Development Board to stay proceedings on an

annexation petition filed by the city. City of Des Moines, 633 N.W.2d at

307. The district court determined the city’s petition for judicial review

was timely filed, but dismissed the petition for failure to exhaust

administrative remedies. Id. at 309. On appeal, the timeliness of the

city’s filing depended on whether the judicial review provisions found in

chapter 17A or the conflicting provisions in Iowa Code chapter 368

controlled.   Id. at 309–10.    Chapter 368 creates the City Development

Board and also contains a set of provisions for judicial review of board

decisions that are to be applied together with chapter 17A judicial review

provisions. Id. at 310 (citing Iowa Code § 368.22 (1997)). In concluding

chapter 368 controlled, this court relied on the principle that, when two

pertinent statutes cannot be harmonized, the court will apply the statute

that deals with the subject “in a more definite and minute way,” as

opposed to a statute that “deals with [the] subject in a general and

comprehensive manner.”         Id. at 311.   Applying this principle, we held

that chapter 368, as the more specific statute, governed. Id. at 312. We

acknowledged the language of section 17A.19, quoted above, but

concluded “there is no indication our legislature intended to make

section 17A.19(3) controlling.” Id.

      While the conflict here between chapter 17A and chapter 822 is

more comprehensive than the conflict considered in City of Des Moines,

we think the analysis should be the same.            As we discussed above,

Maghee’s claim falls within chapter 822, allowing review of the
                                    21

department’s transfer decision in a postconviction-relief action.     Even

though the department’s decision may also fall within chapter 17A, we

think the more specific statute––chapter 822––should control the

procedure for judicial review. The legislature provided for postconviction

review of specified claims, some of which could only arise from agency

action by the department. See Iowa Code § 822.2(6) (2003) (providing for

postconviction review of claims that earned-time credits were unlawfully

forfeited) (now codified at Iowa Code § 822.2(1)(f) (2009)). If we were to

conclude that chapter 17A provided the exclusive means to obtain review

of agency action by the department, we would render subsection (6) a

nullity. We do not believe the legislature intended such a result by its

enactment of section 17A.19.      See Iowa Code § 4.4(2) (2009) (stating

presumption that in enacting a statute, legislature intends the entire

statute to be effective); see also Hanover Ins. Co. v. Alamo Motel, 264
N.W.2d 774, 778 (Iowa 1978) (“We cannot presume the legislature

intended to enact a futile or ineffectual law or one that would lead to

absurd consequences.”). Nonetheless, before we conclude that chapter

822 provides the method for review of agency action falling within its

terms, rather than chapter 17A, we must consider the last provision in

chapter 17A that talks about the exclusivity of that chapter.

      3. Section 17A.23. Section 17A.23 addresses the construction of

chapter 17A, stating in relevant part:

            Except as expressly provided otherwise by this chapter
      or by another statute referring to this chapter by name, the
      rights created and the requirements imposed by this chapter
      shall be in addition to those created or imposed by every
      other statute in existence on July 1, 1975, or enacted after
      that date. If any other statute in existence on July 1, 1975,
      or enacted after that date diminishes a right conferred upon
      a person by this chapter or diminishes a requirement
      imposed upon an agency by this chapter, this chapter shall
      take precedence unless the other statute expressly provides
                                         22
        that it shall take precedence over all or some specified
        portion of this named chapter.
               The Iowa administrative procedure Act shall be
        construed broadly to effectuate its purposes. This chapter
        shall also be construed to apply to all agencies not expressly
        exempted by this chapter or by another statute specifically
        referring to this chapter by name; and except as to
        proceedings in process on July 1, 1975, this chapter shall be
        construed to apply to all covered agency proceedings and all
        agency action not expressly exempted by this chapter or by
        another statute specifically referring to this chapter by
        name.

Iowa Code § 17A.23 paras. 1–2 (2003).

        In Jew, we considered whether a sex discrimination claim against

the University of Iowa could be pursued under our state civil rights

statute, Iowa Code chapter 601A (1985) (now codified at Iowa Code

chapter 216 (2009)), as an original action in district court or whether

chapter 17A provided the exclusive means of review of the university’s

actions. 398 N.W.2d at 863.       We rejected the defendants’ contention

that,

        in claims based on action by state agencies, [section 17A.23]
        create[s] a conclusive presumption of the exclusivity of the
        chapter 17A judicial review procedure over all other
        statutory remedies, unless the competing legislation has
        negated application of [chapter 17A] by specific reference
        somewhere in its provisions.

Id. at 864. We observed that the exclusivity of chapter 17A “as a means

of   assailing   acts   or   omissions    of   administrative   agencies,   must

necessarily vary, based on the context of the transaction.” Id. We held

that, with respect to “other agency action” in particular, “the lines of

exclusivity are not as rigidly drawn as defendants’ argument suggests.”

Id. We concluded

        that where, as in the present case, the action challenged
        bears scant relation to the agency’s statutory mandate or
        supposed area of expertise, agency employees should enjoy
        the same right to pursue matured statutory causes of action
                                      23
      as other employees. This is particularly true where public
      employees are expressly included as beneficiaries of the
      enabling statute in its definitional provisions.

Id. We distinguished our decision in Dougherty, noting in that case “the

action challenged was the very decision which the agency’s mandate

directed it to make.” Id. at 865.

      As for the exclusivity provisions, we concluded our decision to

allow the plaintiff to pursue an original action in the district court under

the civil rights act based on actions of a state agency did not run

“counter to the ‘specific reference’ mandates of . . . section 17A.23.” Id.

Focusing only on the first paragraph of section 17A.23, we reasoned:

      Section 17A.23 also talks around the subject of exclusivity,
      except with regard to statutes diminishing rights conferred
      upon a person by chapter 17A. No suggestion has been
      made in the present case that section 601A.16(1) or any
      other provision of chapter 601A serves to “diminish”
      plaintiff’s rights under chapter 17A.

Id.

      We did not discuss the second paragraph of section 17A.23 in Jew.

We did, however, consider the meaning of the second paragraph in a

later case.   In Lewis Central Education Association, we construed the

second paragraph as addressing the unreviewability of agency action:

“Under the Iowa act, there is clearly no room for a presumption of

unreviewability; any exception under our act must be express and

specifically name the act.” 625 N.W.2d at 691 (referring to section

17A.23).

      Based on our construction of section 17A.23 in Jew and Lewis

Central    Education   Association,   we   are   convinced   that   allowing

postconviction review of disciplinary decisions of the department of

corrections, whether the resulting discipline is the forfeiture of earned-

time credits, administrative segregation, or transfer out of a work release
                                      24

or other community program, does not contravene that statute.            The

decisions of the department are certainly not rendered unreviewable by

allowing review under chapter 822 rather than chapter 17A. Moreover,

Maghee does not claim that any provision of chapter 822 diminishes his

rights under chapter 17A.        And finally, it would violate our rules of

statutory construction to conclude that chapter 822 encompasses no

agency action notwithstanding its express provisions making agency

action subject to chapter 822 review procedures.              We recognize

disciplinary decisions are within the mandate of the department of

corrections, a factor deemed important in Jew.        Nonetheless, this fact

does not outweigh the other factors that support our conclusion that

chapter 822, not chapter 17A, provides the method of review for

decisions falling within section 822.2.

         For these reasons, we find no basis to distinguish Maghee’s claim

from those asserted in Drennan and Davis with respect to the

appropriate method to challenge the department’s transfer decision.

Therefore, we overrule our Dougherty decision, hold Maghee properly

sought review through a postconviction-relief action, and reverse the

district court’s contrary decision dismissing Maghee’s petition on this

basis.

         IV. Disposition.

         Having decided the district court erred in dismissing this action on

the ground Maghee could not challenge his transfer back to prison in a

postconviction-relief action, we must now determine the appropriate

disposition of this appeal. If Maghee were still alive, the case would be

remanded for a decision on the merits of his petition. We have already

determined, however, that this case is moot.           We must, therefore,

consider whether we should invoke the public-interest exception and
                                     25

remand the claims raised by Maghee in his petition for resolution by the

district court.

      Maghee filed a prolix pro se petition. Reduced to its essentials, the

petition alleges his transfer was motivated by a desire to deprive him of a

limousine business he had formed while on work release, which he

contends was not a proper ground for sending him back to prison. He

also alleges he was denied a hearing in violation of the Fourteenth

Amendment.

      We find no basis for applying the public-interest exception to the

issues raised in Maghee’s petition. As for the first issue regarding the

factual basis for his transfer, this issue is of a purely private nature that

does not warrant consideration under an exception to the mootness

doctrine.   As for his due-process claim, authoritative guidance on this

issue already exists.   See Callender v. Sioux City Residential Treatment

Facility, 88 F.3d 666, 669–70 (8th Cir. 1996) (holding prisoner who was

transferred from work release program to residential treatment center

had no constitutionally protected liberty interest in remaining in the

work release program and therefore no due-process right to a pretransfer

hearing); Drennan, 567 N.W.2d at 414 (holding inmate had no liberty

interest in remaining in community-based correctional program and

therefore had no due-process right to a hearing). For these reasons, we

decline to exercise our discretion to apply the public-interest exception to

the mootness doctrine. Because there is no viable claim remaining to be

addressed by the district court, we do not remand this case for further

proceedings.

      REVERSED.

      All justices concur except Baker, J., who takes no part.